DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 10/12/2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2015/0136462).
Regarding claim 1, LEE discloses a multilayer ceramic capacitor (Fig. 1, 100) comprising: a ceramic body (Fig. 1, 110) including a dielectric layer (Fig. 2A, 111), the ceramic body having first and second surfaces opposing each other (Fig. 1, Left and right sides in W direction), third and fourth 
Regarding claim 2, LEE further discloses that the ceramic body comprises an active portion (Fig. 2A, region of 121/122) DB1/ 113893669.1including a plurality of internal electrodes disposed to face each other with the dielectric layer interposed therebetween to form capacitance (Fig. 2A), and a cover portion (Fig. 2A, region above top 121 and below bottom 122) disposed on upper and lower portions of the active portion in the stacking direction (Fig. 2A), and a ratio of a number of pores in the first and second side margin portions to a number of pores in the dielectric layer of the active portion satisfies 0.9 to 1.1 (Fig. 2A, the ration would be 1 as the same material is used in both covers and center dielectric areas).  
Regarding claim 4, LEE further discloses that a thickness of the dielectric layer is 0.6 µm or less ([0015]), and a thickness of each of the plurality of first and second internal electrodes is 0.4 µm or less ([0014]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0136462) in view of HAN et al (US 2014/0311789).
Regarding claim 3, LEE fails to teach the claim limitations. 
HAN teaches that the ratio Db/Da is greater than 1.00 (Fig. 2-3, when a is greater than 0) and less than or equal to 1.07 (the value for a would be ((1 to 7)/1000) of the width  [0015] and [Table 1] which is smaller than the thickness of the capacitor  [0013-0014] so the most the ratio Db/Da could be would be less than 1.007 but greater than 0 which teaches the claim limitation).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAN to the invention of LEE, in order to make it easier to mount the capacitor on a printed circuit board (HAN [0012]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0136462) in view of Kato (US 2018/0166217).
Regarding claim 3, LEE fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kato to the invention of LEE, in order to reduce the occurrence of short circuit failure)
However, LEE, as modified by Kato, fails to specifically teach a ratio d2/dl is greater than 1.00 and 1.05 or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the a ratio d2/dl is greater than 1.00 and 1.05 or less, in order to optimize capacitance and reduce risk of a short occurring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Additional Relevant Prior Art:
IMAI (US 2018/0374645) teaches relevant art in Fig. 3-4.
KAN (US 2017/0162330) teaches relevant art in Fig. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848